Citation Nr: 0800895	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of teeth for the 
purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1960 to 
May 1961 and from March 1963 to April 1972.  The veteran also 
had inactive duty in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's appeal was previously before the Board in 
February 2005.  At that time, the Board reopened and remanded 
the veteran's claim for additional development.  In addition, 
the Board remanded a claim for service connection for 
peripheral vascular disease in the left leg.  The Board notes 
that, by rating decision issued in March 2006, the RO granted 
service connection for venous insufficiency in the left leg, 
thereby granting the veteran's claim.  That issue is, 
therefore, no longer before the Board.  


FINDINGS OF FACT

1.  In April 1968, the veteran suffered fracture of the 7th 
and 8th tooth, which were subsequently extracted and replaced 
by a permanent bridge.  By rating decision issued in December 
2005, the RO granted service connection for treatment 
purposes for the extraction of teeth 7 and 8 due to combat 
wounds or trauma.

2.  Teeth numbered 5, 14, 16, 17, 19 and 31 were missing at 
the time the veteran entered into active duty.

3.  During service, teeth 12 and 29 were extracted, and tooth 
29 was replaced with a bridge.  The loss of teeth 12 and 29 
were not due to dental trauma in service.

4.  The veteran received VA-authorized dental treatment in 
April 27, 1973. 

CONCLUSION OF LAW

The criteria for eligibility for VA dental treatment for all 
teeth except those numbered 7 and 8 have not been met.  38 
U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. § 3.381 and 
17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board must address the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007)).  The Board finds that VA was not required to comply 
with the VCAA's notice and duty to assist provisions because, 
as discussed below, there is no legal basis for the veteran's 
claim.  The U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The question to be answered concerning this issue is 
whether or not the appellant has presented a legal claim for 
a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, no further notification and/or assistance is 
required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

The veteran is seeking service connection for loss of teeth 
during service that he claims was due to trauma received in 
April 1968 when he was blown out of the vehicle he was riding 
in by a land mine explosion.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d) (2007).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2007).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2007).  

For the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15,556 (1997).  This GC opinion relied upon the 
definitions of "trauma" in Black's Law Dictionary and 
Stedman's Medical Dictionary.  Black's Law Dictionary defines 
"trauma" as "[a] physical injury caused by a blow, or fall 
or a psychologically damaging emotional experience."  
Black's Law Dictionary, p. 1344 (5th ed. 1979).  Similarly, 
Stedman's Medical Dictionary defines "trauma" as a "wound; 
an injury inflicted usually more or less suddenly, by some 
physical agent."  Stedman's Medical Dictionary, p. 1320 (3d 
unabridged lawyers' ed. 1972).  Thus the GC concluded that, 
from a legal or medical perspective, trauma is an injury.  
Since treatment is given in order to remedy the effects of 
disease or injury, dental treatment is not synonymous with 
dental trauma.  Id.

The significance of finding a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c) (2007).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment. Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth. Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

In the present case, service medical records show that, on 
April 14, 1968, the veteran was injured in the Republic of 
Vietnam when the APC he was riding in detonated a land mine.  
He was treated for multiple fragment wounds to the head, 
including "fracture, 7 and 8 tooth."  These teeth were 
extracted with alveolectomy at the 71st Evacuation Hospital 
in the Republic of Vietnam.  The veteran was evacuated on 
April 16, 1968, to the 6th Convalescent Center where he 
continued treatment for his injuries until April 20, 1968.  
He did not receive any specific treatment for his dental 
trauma, but the Clinical Record Cover Sheet indicates under 
the Diagnoses section:  "Fracture of 7 and 8 tooth, no nerve 
or artery involvement."  

The veteran was than evacuated to the 249th General Hospital, 
where he was treated until May 30, 1968.  At this facility, 
the veteran had dental work done.  The exact nature of this 
dental work is not indicated in the service medical records.  
On May 30, 1968, the veteran was transferred stateside to the 
Valley Forge General Hospital.  Inpatient treatment notes 
show that the veteran was seen by Oral Surgery on June 3, 
1968.  This treatment note indicates that, both clinically 
and radiographically, the veteran had no oral surgery 
problems at that time.  Thus the injury and resulting 
extractions of teeth 7 and 8 were considered to be healed, 
and no treatment was given during this hospitalization for 
this injury.  On July 31, 1968, the veteran was discharged 
back to his unit.   It is not clear when, but sometime during 
service and prior to August 1969, the veteran received a 
bridge to replace teeth 7 and 8.

Thus these service medical records clearly show the veteran 
received trauma to only teeth 7 and 8, which were extracted 
and replaced with a bridge.  The RO granted the veteran 
service connection for treatment purposes for these two teeth 
in a December 2005 rating decision.  There is an indication 
in the record, however, that the veteran has stated that the 
loss of teeth 12, 14 and 19 was due to dental trauma.  

The Board finds, however, that the preponderance of the 
evidence is against finding that the loss of any teeth, other 
than 7 and 8, were due to trauma.  First, the service medical 
records clearly show that teeth 14 and 19 were missing at the 
time the veteran entered service.  The veteran underwent an 
initial dental examination in November 1960 shortly after 
entering into active duty for training for his enlistment 
into the Army Reserve.  This dental examination report 
indicates that teeth 1, 14, 16, 17, 18, 19 and 30 were 
missing.  The separation examination in April 1961 for the 
veteran's period of active duty for training indicates that 
these same teeth were missing (except tooth 31 was listed as 
missing and tooth 30 as present).  The veteran entered into 
active duty in March 1963.  A May 1963 initial dental 
examination report indicates that teeth 5, 14, 16, 17, 19 and 
31 were missing and that tooth 12 had a dental carry.  

Thus the evidence clearly shows that teeth 5, 14, 17, 19 and 
31 were missing at the time of the veteran's entrance into 
active duty in March 1963.  He is not, therefore, entitled to 
service connection for these missing teeth as their loss pre-
existed service.

As for tooth 12, a March 21, 1966, dental treatment note 
indicates that this tooth was extracted due to nonrestorable 
carries.  The service medical records also show that, 
sometime after May 1966 but prior to August 1969, tooth 29 
was extracted.  A March 10, 1972, dental treatment note 
indicates that the veteran was prepped for a bridge to 
replace this tooth, which was finalized on April 20.  

According to his separation examination conducted in April 
1972, teeth 7, 8, 12, 14, 16, 18, 19, 29 and 31 were missing.  
As previously established, teeth 14, 16, 18 (previously 
indicated as 17), 19 and 31 were missing at the time the 
veteran entered active duty and, therefore, are not subject 
to service connection.  However, teeth 12 and 29 were clearly 
extracted during service.  The service medical records, 
however, fail to show that such extractions were due to 
dental trauma.  Rather it is clear that the extraction of 
tooth 12 was due to nonrestorable carries.  The extraction of 
tooth 29 is not as clear but, in addition to the lack of 
evidence of trauma in the service medical records, the 
veteran has not actually argued that the loss of this tooth 
was due to trauma.  

Because there is no evidence that the loss of teeth 12 and 29 
were due to trauma, the Board finds that the veteran is not 
entitled to treatment under Class II(a) for these missing 
teeth like he is for teeth 7 and 8.  The veteran must, 
therefore, meet the criteria set forth in for Class II in 
order to be eligible for VA dental treatment for teeth other 
than teeth 7 and 8.  The Board finds, however, that the 
veteran is precluded by law from receiving any additional VA 
dental treatment.

For veteran's discharged from service prior to October 1, 
1981, the regulations regarding the eligibility for VA 
outpatient dental treatment require that an application be 
made within one year of discharge from service.  38 C.F.R. 
§ 17.161(b)(2)(i)(B) (2007).  In addition, the veteran is 
only entitled to any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition.  38 C.F.R. 
§ 17.161(b)(2)(i) (2007).  

In the present case, the veteran was discharged from service 
on April 20, 1972.  The claims file contains an Application 
for Medical Benefits received on May 15, 1972, for dental 
work (bridge) not completed at separation and cavities.  Thus 
the veteran filed a claim for dental treatment within one 
year of his separation from service.  Furthermore, the claims 
file contains a copy of a report of VA dental treatment dated 
April 27, 1973, which shows the veteran received dental 
treatment on that date.  This treatment note clearly 
indicates that the bridges at teeth 7 and 8 and at tooth 29 
were fixed and no work was necessary.  In addition, no work 
was deemed necessary to replace tooth 12.  Thus the Board 
finds that the veteran is legally barred from receiving 
service connection for treatment purposes for any teeth other 
than 7 and 8, because he has already received all the 
treatment to which he is entitled.

For the foregoing reasons, the Board finds that service 
connection for VA outpatient dental treatment is not 
warranted as due to dental trauma in service for any teeth, 
except for teeth 7 and 8 (for which service connection has 
already been awarded), and service connection for any 
additional treatment for any other teeth is otherwise 
precluded by law.


ORDER

Entitlement to service connection for loss of teeth (except 
teeth 7 and 8) for the purpose of VA outpatient dental 
treatment is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


